Appellant was convicted of the offense of manslaughter in the first degree and given a sentence of six years in the penitentiary.
It would serve no good purpose to discuss or detail the evidence, other than to say it appears that appellant shot and killed D. Cornelius at a house where were gathered a number of people. Some kind of frolic or party was going on, with much disorder. A number of those present took part in the fighting and disorder at one time or another, and at least one man, other than D. Cornelius, was killed. We think there was no error in the admission of evidence as to what was said and done between the several parties there present, from the time of appellant's arrival at the house in question to the time of the shooting of Cornelius, the deceased. He was in some way or other mixed up with *Page 279 
a large part of it, and anyhow it seems that there was a sort of general, intermittent row, which constituted the res gestæ from the time of appellant's arrival until he shot deceased, and that the shooting of deceased grew out of the whole sordid mess.
The law of the case was fully and accurately given to the jury in the trial judge's oral charge, taken in connection with the several written charges given at appellant's request. There is no merit in the exception reserved to the specified portion of the said oral charge. The written charges requested by appellant, and refused, have each been examined by us, and we find each of them either elliptical, confused, argumentative, misleading, abstract, incomplete, covered by the oral charge of the court, or stating an incorrect proposition of law. There was no error in refusing any one or all of them.
There was no error in overruling appellant's motion for a new trial. The evidence was ample to support the verdict, and nothing was adduced upon the hearing of the motion sufficient to impeach it.
Appellant's counsel have not favored us with a brief, but we have, in the discharge of our duty, searched the record diligently for prejudicial error, and, finding none anywhere, the judgment will be affirmed.
Affirmed.